On June 8,1982, the court entered judgment for plaintiff, based on a stipulation of the parties, in the amount of $22,000,000.
It was further ordered that this judgment shall bar all claims for continuing wrongs with respect to the claims covered by this judgment; that this judgment shall be without prejudice as to any claim that is timely filed under 28 U.S.C. § 1505 and 2501; and that this judgment shall not affect any claims of the United States for gratuitous offsets under Section 2 of the Indian Claims Commission Act of August 14, 1946, 60 Stat. 1049, 25 U.S.C. § 70a, which may be asserted in consolidated Docket Nos. 69, 299 and 353.